Citation Nr: 0000316	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an ear disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for an ear condition.  

The veteran in his substantive appeal dated in March 1996 
indicated that he was withdrawing the issue of an increased 
rating for tinnitus.  Accordingly, this issue is not before 
the Board for appellate consideration.  Board construes the 
veteran's statements, including the VA Form 9 dated in April 
1999, as raising the issues of service connection for vertigo 
(dizziness) on direct and secondary bases and pursuant to 
38 U.S.C.A. § 1151 (West 1991).  The issue developed for 
appellate consideration is confined to service connection for 
an ear "condition".  The issues of service connection for 
vertigo (dizziness) on direct and secondary bases and 
pursuant to 38 U.S.C.A. § 1151 (West 1991) have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Service connection is in effect for residuals of a 
gunshot wound to the right chest, evaluated as 40 percent 
disabling; tinea pedis and cruris, evaluated as 30 percent 
disabling; tender scar left parietal region of the scalp, 
evaluated as 10 percent disabling; tinnitus evaluated as 10 
percent disabling; and defective hearing, evaluated as 
noncompensable.

3.  There is no competent medical evidence of current ear 
disability, other than the service connected hearing loss and 
tinnitus.



CONCLUSION OF LAW

The claim for entitlement to service connection for an ear 
disorder is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 1999).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1998).

The United States Court of Veterans Appeals (Court) held that 
a claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Court stated 
that, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

While the veteran is competent to relate symptoms, and lay 
persons observations, they are not qualified to make medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).

The veteran contends that the bullet fragment wound that he 
received above his left ear in Vietnam causes his ear 
condition.  The veteran states that he had a lot of dizziness 
at the time of the injury, and that shortly after he started 
having episodic spells of dizziness, headaches, and wax 
buildup in his ears.  He indicates that he has scarring in 
his ear.

Service connection is in effect for residuals of a gunshot 
wound to the right chest, evaluated as 40 percent disabling; 
tinea pedis and cruris, evaluated as 30 percent disabling; 
tender scar left parietal region of the scalp, evaluated as 
10 percent disabling; tinnitus evaluated as 10 percent 
disabling; and defective hearing, evaluated as 
noncompensable.

The service medical records (SMR's) show that May 1967 
enlistment examination clinically evaluated the ears as 
normal.  The SMR's do not show complaints or abnormal 
findings, other than the service connected hearing loss, 
pertaining to the ears.  In May 1968 he received shell 
fragment wound to the scalp which was described as minor, 
while engaging the enemy.

Private and VA medical records from 1969 to 1997 show 
treatment and evaluation for various complaints to include 
hearing loss, soreness in his ears, and ceruminoses.  A VA 
audiological examination in July 1969 showed that the veteran 
complained of soreness of both ears, ceruminoses in the right 
side.  

A VA examination was conducted in May 1970.  At that time the 
veteran's complaints included soreness over the left parietal 
region.  An examination of the ears showed that the canals 
and drums were normal.  There were no perforations.  There 
was a two inch scar in the left parietal region.  X-rays 
showed a retained metallic fragment in the soft tissues of 
the left parietal area.  

A May 1971 VA otoscopic examination showed that there was an 
impaction of cerumen in the right external auditory canal 
that did not allow the eardrum to be visualized.  Examination 
of the left ear was normal.  The diagnoses included tender 
scar in the left parietal area.

He was evaluated at a private facility in July 1994.  The 
diagnoses included seborrheic dermatitis of the auditory 
canals.

The veteran was seen at a VA outpatient clinic in April 1995.  
At that time the veteran reported that he had been 
experiencing vertigo and nausea since a previous attempt at 
an ear lavage.  An examination showed a large amount of 
cerumen in both external canals.  The left tympanic membrane 
was injected.  The assessment was otitis.  The veteran's ears 
were cleaned out.  He continued to be seen in May 1995 for 
dizziness. 

VA examinations were conducted in May 1995.  At that time the 
veteran complained of daily pain in his ears without 
drainage.  He reported intermittent dizziness.  The 
evaluation showed that both external auditory canals and 
auricles were clear.  The tympanic membranes were clear and 
translucent.  There was no evidence of middle ear or mastoid 
disease.  There was a well-healed puncture wound over the 
left ear.  The examiner noted hearing loss, and that the 
veteran was developing some vertigo and dizziness. 

He was evaluated at a VA outpatient clinic in March 1996 for 
dizziness.  The examination showed no vestibular weakness.  
The impression was dizziness was of unclear etiology.  

A VA examination was conducted in September 1997.  At that 
time the veteran's complaints included dizziness.  The 
examination showed that the auricles appeared normal 
bilaterally.  External auditory canals were normal 
bilaterally.  Tympanic membranes appeared normal with normal 
landmarks.  There was no middle ear effusion.  There was no 
evidence of otorrhea.  The examiner noted that there was no 
active ear disease present.  The diagnoses included 
dizziness.

The veteran was seen at a VA outpatient clinic in October 
1997 for dizziness and inching in his ears.  The examination 
showed moderate cerumen bilaterally and a rash on his neck.  
The ears were irrigated.  

To summarize, the veteran's statements describing the 
symptoms of a disorder are competent evidence.  However, the 
veteran is not qualified to make medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

In this regard, the recent VA examinations show no evidence 
of a chronic disease involving the ears.  Following the most 
recent VA examination in September 1997 the examiner stated 
that there was no active ear disease present.  The 
examination showed no scarring of the tympanic membranes.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
shows the presence of a chronic disease or disability 
involving the ears.  Since there is no competent medical 
evidence of a current ear disorder, the first element of 
Caluza is not present.  Therefore, the veteran's claim is not 
well grounded and service connection for residuals of an ear 
condition must be denied.  Id.


ORDER

Entitlement to service connection for an ear disability is 
denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

